Citation Nr: 1631340	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 20 percent for residuals of a shrapnel wound injury involving the left group XVII muscles.

3.  Entitlement to a separate, compensable rating for residuals of a shrapnel wound injury involving the left group XX muscles.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran represented by:      Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to February 1970.  He is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2009, August 2009, and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In the June 2009 rating decision, the RO increased the rating for PTSD to 50 percent, effective the date of claim, December 30, 2008, and continued the 20 percent rating for shrapnel wound damage, Muscle Group XVII.  In August 2009, the RO denied the Veteran's claim for a TDIU.  In the December 2009 decision, the RO continued the ratings assigned for PTSD and shrapnel wound damage to Muscle Group XVII. As set forth below, the Board has assumed jurisdiction of the issue of entitlement to a separate compensable rating for shrapnel wound damage of left Muscle Group XX pursuant to an October 2015 Memorandum Decision issued by the United States Court of Appeals for Veterans Claims (Court), which directed the Board to consider this issue.

In December 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing testimony is associated with the record.  The Board notes that the Veteran was mistakenly advised in an October 2013 letter that the undersigned Veterans Law Judge was no longer employed at the Board and offered another hearing, which he, via his representative, selected.  However, as the undersigned Veterans Law Judge remains employed at the Board, and the October 2013 letter was sent in error, a new hearing before another Veterans Law Judge is not necessary.

In a January 2012 decision, the Board denied the issue of service connection for diabetes mellitus and remanded the remaining issues of entitlement to a TDIU and increased ratings for PTSD, the residuals of a shrapnel wound injury, and a related scar for further development.  The Veteran appealed the portion of the January 2012 decision denying service connection for diabetes mellitus to the Court.  In July 2013, the Court issued a Memorandum Decision, vacating the Board decision with respect to the issue of service connection for diabetes mellitus and remanding the matter for further development consistent with the Court's decision.  

In a June 2014 decision, the Board denied the Veteran's claims seeking increased ratings for PTSD and the residuals of an injury to the left Muscle Group XVII; granted increased ratings for a left buttock scar and left hip instability of station; and remanded the claims seeking service connection for diabetes mellitus, type II and entitlement to a TDIU.  The Veteran appealed the Board's denials of increased ratings for PTSD and the residuals of a shrapnel wound injury to left Muscle Group XVII.  In October 2015, the Court issued a Memorandum Decision finding that the Board had provided insufficient reasons and bases for denying these claims, as well as for determining that the Veteran was not entitled to a separate compensable rating for the residuals of an injury to left Muscle Group XX.  Accordingly, the Court vacated the portion of the June 2014 Board decision denying these claims and remanded these claims to the Board for compliance with the Memorandum Decision.  The Court did not disturb the Board's decisions granting increased ratings for a left buttock scar and left hip instability, as the Veteran did not expressly appeal these claims.  

After completing the development of the Veteran's claim for service connection for diabetes mellitus, as requested by the Board in June 2014, the RO granted the benefit sought, as reflected in a May 2016 rating decision, thereby extinguishing the Veteran's related appeal of this claim.  The other issue remanded by the Board in June 2014, entitlement to a TDIU, has been returned to the Board for further appellate review.  

In this regard, the Board notes that, while the Veteran's representative was provided with an opportunity to offer written argument in regard to the increased rating claims in April 2016, she was not provided with an opportunity to do so with regard to the issue of entitlement to a TDIU.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument on all remaining issues prior to the case's return to the Board.

This appeal has been processed using the paperless, electronic Virtual VA (VVA) and Veterans Benefit Management System (VBMS) systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Since the Veteran was last afforded VA examinations to assess the severity of his PTSD and his shrapnel wound residual muscular disability, which were performed in March 2012 and June 2013, respectively, the Veteran's VA treatment records through April 2016 reflecting his ongoing treatment for these two disabilities and the Veteran's reports of an increase in severity of both have been associated with the record.  Specifically, the Veteran sought treatment for injuries sustained during falls he reported were due to his left leg giving way, and during routine psychiatric treatment visits, he reported an increase in his PTSD symptomatology.  Accordingly, new VA psychiatric and muscular examinations are required.

With regard to the Veteran's claim seeking a TDIU, the Board finds that an assessment of the cumulative effect of the Veteran's service-connected disabilities, to include his recently service-connected diabetes mellitus, on his functionality and ability to perform the tasks related to his former employment as a truck driver would aid the Board in the adjudication of his claim.  

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from April 2016 to the present, should be obtained.  Finally, the Veteran's claims should be readjudicated on the entirety of the evidence, to include such received after the issuance of the June 2013 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from April 2016 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, schedule the Veteran for a VA examination to determine the severity of his service-connected PTSD.  The electronic claims file should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should specifically describe the overall impact of the Veteran's PTSD on his occupational and social functioning.  The examiner should also expressly indicate the number of times, in any, that the Veteran has been hospitalized for his PTSD and related symptoms and the duration of those hospitalizations.

A rationale should be provided for any opinion proffered.

3.  After all outstanding records have been associated with the record, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected shrapnel wound residuals, to specifically include their involvement with left group XVII and XX muscles.  The electronic claims file should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed.  Specifically, the VA examiner should address the following:

a)  Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's shrapnel wound residuals.  

b)  Provide range of motion and repetitive range of motion findings of the left hip, expressed in degrees.  

Specifically note whether there is any pain, weakened movement, excess fatigability or incoordination on movement.   

In this regard, the examiner should specifically address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups or upon repetitive motion; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

If possible, any additional range of motion loss should be expressed in terms of degrees.  If this information cannot be provided, the examiner should provide a thorough explanation.  

The examiner should also state whether pain significantly limits functional ability during flare-ups or when the left hip is used repeatedly.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.  

The examiner should further record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

c)  Specify whether the Veteran's service-connected shrapnel wound residuals are manifested by injury to any muscles other than those encompassed in muscle group XVII, to specifically include muscle group XX, and, if so, whether there is overlapping symptomatology.  Also, state whether there is more than one muscle group involved in the same anatomical region.  

d)  State whether the overall degree of injury to each affected muscle group would be considered moderate, moderately severe, or severe.  In so doing, the examiner should specifically state whether or not each of the cardinal signs and symptoms of a muscle disability is shown, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

e)  State whether the Veteran's service-connected shrapnel wound residuals are manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any shrapnel wound-related neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

f)  Discuss whether the Veteran's shrapnel wound residuals are productive of any additional functional impairment.  

g)  State what impact, if any, the Veteran's shrapnel wound residuals have on his activities of daily living, including his ability to obtain and perform the tasks associated with his former career as a truck driver.  Specify whether the shrapnel wound residuals is productive of marked interference with employment or frequent periods of hospitalization.

A rationale should be provided for any opinion proffered.

4.  After the above development has been completed, schedule the Veteran for an examination conducted by an appropriate medical professional to ascertain the impact of his service-connected disabilities (diabetes mellitus, type II; PTSD; shrapnel wound residuals involving the left muscle group XVII (and potentially Group XX); left hip instability of station; scars of the left buttock, right thigh, and right flank; and residuals of malaria) in combination on his ability to ability to perform the duties associated with his former career as a truck driver.  The electronic claims file should be reviewed by the examiner, and the examination report should reflect that review.  The examiner should provide a rationale for any assessments of functionality reached.  

5.  Then, readjudicate the claims remaining on appeal, considering all applicable schedular rating criteria.  Also consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies him of the applicable rating criteria.  Allow the appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

